Citation Nr: 1226721	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  12-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 1, 2010 for a 30 percent disability evaluation for residuals of a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1950 to August 1952 and from July 1958 to August 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded a 100 percent rating for a total knee replacement of the left knee, effective May 13, 2009, then a 30 percent disability rating from July 1, 2010.  The Veteran appealed the effective date of the award of 30 percent.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA treatment records constituting an informal claim for increase for service-connected degenerative joint disease of the left knee, status post total left knee replacement are dated on May 13, 2009; an increase in this disability was not factually ascertainable before this date.

2.  The Veteran was awarded a 100 percent rating for status post total left knee replacement from May 13, 2009 until July 1, 2010, when a 30 percent rating was assigned.  


CONCLUSION OF LAW

An effective date prior to July 1, 2010 for a 30 percent rating for degenerative joint disease of the left knee, status post total left knee replacement, is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code (Code) 5055 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Veteran's appeal relates to the effective date of the award of an increased rating, it is noted that the RO provided pre-adjudication VCAA notice by letter dated in May 2009 on the underlying claim of increased rating.  Where, as here, an increased rating has been granted and effective dates have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (concerning "downstream" issues). 

VA's duty to assist has also been satisfied, as the Veteran has been afforded multiple VA examinations, and there is no indication of pertinent (i.e., from the relevant time period) VA or private treatment records that have not been obtained to date.

Earlier Effective Date for Left Knee Disability

The Veteran contends that the 30 percent rating that was awarded following the total replacement of this left knee should be retroactively awarded back to April 1998, the original effective date of service connection.  He asserts that his knee replacement is essentially the same disability that he had prior to the surgical procedure.  

Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the increased rating claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2011).  

An informal claim for increased benefits or an informal claim to reopen may be considered as of the date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital, or the date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b) (2011).  The mere receipt of medical records, however, cannot be construed as an informal claim for the benefit.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).

Historically, service connection for degenerative joint disease of the left knee was granted by the RO in an April 2002 rating decision.  A May 2003 RO decision set a 20 percent rating, retroactively to the April 1998 effective date of the initial award.  The Veteran appealed the initial award and, in an August 2007 decision, the Board denied an initial rating in excess of 20 percent.  

Board determinations generally are final upon the date of issuance, unless the Chairman determines that reconsideration is warranted, an appeal to the United States Court of Appeals for Veterans Claims (Court) is made, or where there is a determination that the decision contains clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109A, 7103, 7104; 38 C.F.R. §§ 3.105, 20.1100, 20.1400.  In this case, the Veteran has not requested reconsideration of the August 2007 Board decision or claim that that decision contained CUE.  He did not appeal the August 2007 decision to the Court.  Therefore, the August 2007 Board decision is final.  Id.  

On May 13, 2009, the Veteran underwent a surgical procedure for total replacement of his service-connected left knee.  Review of VA treatment records prior to that date show that in September 2007 his left knee was described as "stable."  An October 2007 VA examination report indicates a slight antalgic gait secondary to left knee arthritis and moderate changes in the knees, as shown by x-rays, but is otherwise largely devoid of left knee findings and concerned with other disabilities.  The Veteran received cortisone injections in January and December 2008, with some relief of pain in the knee, but in March 2009, it was noted that the injections were not as effective as they had been over the past four years and that they were only helping for about six weeks.  His total knee replacement surgery was scheduled and performed on May 13, 2009.  The Veteran's total rating was taken from this date in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Code 5055 provides that a replacement of a knee joint will be rated at 100 percent for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted; with intermediate degrees of residual weakness, pain or limitation of motion knee, replacement will be rated by analogy to diagnostic codes 5256, 5261, or 5262; the minimum rating is 30 percent.  38 C.F.R. § 4.71a.  


Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

As the August 2007 Board decision is final, the earliest possible effective date for the award of the increased 30 percent rating that is the minimum that may be awarded following a total knee replacement is the date of receipt of his informal claim or the date entitlement arose, whichever is later, or one year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(b)(2)(i), (o)(1) and (2).  

A review of the record reveals that, following the August 2007 Board decision, the next communication received from the Veteran regarding his service-connected left knee disability is a written statement received by VA on June 5, 2009, that the Veteran had recently had a surgical procedure for replacement of his left knee.  As noted, this procedure was conducted at a VA facility on May 13, 2009, medical records of which were taken by the RO as an informal claim for increased rating.  

Following the August 2007 Board decision, the evidentiary record does not contain a formal or informal communication from the Veteran regarding his service-connected left knee disability, but he did receive VA treatment, the records of which could be considered to be an informal claim for increase.  Review of these records, however, show that they do not show it factually ascertainable that an increase in disability had occurred.  As noted, the records show that the Veteran was receiving cortisone injections for relief of his knee disability from 2007 until early 2009, when it was noted that the injections no longer proved to be effective.  At that time, the knee replacement surgery was recommended.  The treatment records do not include a description of manifestations of knee disability that would warrant a rating in excess of the assigned 20 percent prior to the surgery, after which the 100 percent rating was properly assigned for one year after convalescence, in accordance with VA regulations.  

Thus there is no lay or medical evidence of record dated one year prior to May 13, 2009, the date the Veteran's informal increased rating claim was received by VA.  In fact, the increased symptomatology on which the increased rating was granted was not shown by the evidence of record until after the surgical procedure that became the informal claim.  Therefore, the Board finds that May 13, 2009, is the earliest possible date from which the award of an increased  rating for service-connected residuals of a total left knee replacement may be granted.  Notably, a 100 percent temporary evaluation was in effect from that date until July 1, 2010.  

In summary, and based on the foregoing reasons and bases, the Board finds that the proper effective date for the award of a 30 percent rating for service-connected 

residuals of a total left knee replacement is July 1, 2010, and the benefit-of-the-doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than July 1, 2010 for a 30 percent rating for the residuals of a left total knee replacement is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


